               Case 4:20-cr-00308-YGR Document 52 Filed 08/31/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,               )   CASE NO. CR 20-0308 YGR
                                             )
14           Plaintiff,                      )
                                             )   STIPULATION AND PROPOSED ORDER TO
15      v.                                   )   POSTPONE SENTENCING HEARING TO
                                             )   NOVEMBER 18, 2021 AND TO EXCLUDE
16   SERGIO LUIZ CRUZ ESPARZA                )   TIME FROM OCTOBER 28, 2021 TO
                                             )   NOVEMBER 18, 2021 UNDER THE SPEEDY
17           Defendant.                      )   TRIAL ACT
                                             )
18                                           )
                                             )
19                                           )
                                             )
20                                           )

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CR 20-0308 YGR
              Case 4:20-cr-00308-YGR Document 52 Filed 08/31/21 Page 2 of 3




 1          There is a pending plea and sentencing hearing set for October 28, 2021. The parties through

 2 counsel have met and conferred with the Probation Officer about a brief postponement of the hearing to

 3 allow for the orderly completion of the Presentence Investigation Report. As a result, the parties and

 4 Probation stipulate to postpone the plea and sentencing hearing from October 28, 2021 to November 18,

 5 2021 at 10:30 a.m.

 6          The parties agree and jointly request that the time from October 28, 2021 to November 18, 2021

 7 be excluded from the Speedy Trial Act for the effective preparation of counsel and for continuity of

 8 counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of

 9 justice are served by excluding the time from October 28, 2021 to November 18, 2021, from

10 computation under the Speedy Trial Act, and the exclusion of time will and hereby does outweigh the

11 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

12          The Probation Officer is available on November 18, 2021 at 10:30 a.m.

13          The undersigned Assistant United States Attorney certifies that he has obtained approval from

14 counsel for the defendant to file this stipulation and proposed order.

15          IT IS SO STIPULATED.

16 Dated: August 31, 2021                                        /s/
                                                          JEROME MATTHEWS
17                                                        Attorney for SERGIO LUIZ CRUZ ESPARZA
18
     Dated: August 31, 2021                                      /s/
19                                                        JONATHAN U. LEE
                                                          Assistant United States Attorney
20                                                        Attorney for the UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER
     CR 20-308 YGR                                   1
              Case 4:20-cr-00308-YGR Document 52 Filed 08/31/21 Page 3 of 3




 1                                           (PROPOSED) ORDER

 2          The pending plea and sentencing hearing is postponed from October 28, 2021 to November 18,

 3 2021 at 10:30 a.m.

 4
            Furthermore, based upon the stipulation of the parties and for good cause shown, the Court finds
 5
     that failing to exclude the time between October 28, 2021 to November 18, 2021 would deny counsel
 6
     the reasonable time necessary for effective preparation, taking into account the exercise of due diligence
 7
     as well as continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of
 8

 9 justice are served by excluding the time between October 28, 2021 to November 18, 2021, from

10 computation under the Speedy Trial Act and the exclusion of time will and hereby does outweigh the

11 best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

12
     parties, IT IS HEREBY ORDERED that the time from October 28, 2021 to November 18, 2021 shall be
13
     excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
14
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
           August 31, 2021
17 DATED: _____________________                           _______________________________________
                                                          HONORABLE YVONNE GONZALEZ ROGERS
18                                                        United States District Court Judge
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER
     CR 20-308 YGR                                   2
